Pee Cueiam.
The judgment of the Supreme Court is affirmed, for the reasons set out in the opinion delivered in that court.
It is not to be assumed from the fact of this affirmance, or from any language in the opinion adopted, that this court decides that the question of the insanity of a person who is in confinement awaiting execution under a capital sentence can be tested by a proceeding taken under section 13 of the act of 1906. Pamph. L., p. 722.
This question was not argued and not considered.
For a-ffirmance—Ti-ib Chanoellob, Ci-iiee Justice, Reed, Trbnchakd, Beegen, Yoobi-ibes, Bogbrt, Yeedenbuegh, Obay, Dill, J.J. 10.
For reversal—None.